Montgomery, J.
(concurring). The facts are sufficiently stated in the opinion of Mr. Justice Grant. From this statement, it appears that the title to the bill was never in fact amended. The bill continued to bear its original *176title, in which it was introduced, and in which it was transmitted from the Senate to the House. The identity of the bill is clear, and there can be no doubt as to what bill both branches of the Legislature acted upon. The error of the clerk in transcribing the title, or the error of a member in calling up the bill, ought not to defeat the will of the Legislature, where it is clear that the bill upon which the Legislature in fact acted, and which the Governor signed, had a proper entitling. See opinions of Campbell and Christiancy, JJ., in People v. Supervisor of Onondaga, 16 Mich. 258, 260.
I also concur in the view of Mr. Justice Grant that the legislative intent to repeal all other statutes relating to the control and management of the institutions named in the title is clear. Respondent's counsel invoke the rule that where the later statute, covering the same subject-matter, has a repealing clause, repealing all acts and parts of acts inconsistent with the later enactment, the repealing clause is a limitation upon the extent to which it was intended that the former acts should cease to be operative; and there are cases which hold to this rule of construction where the other provisions of the later act do not make the legislative intent clear to supersede all prior provisions upon the general subject. See Gaston v. Merriam, 33 Minn. 271; Lewis v. Stout, 22 Wis. 234; In re Henderson’s Tobacco, 11 Wall. 652. But as was said by Mr. Justice Strong in U. S. v. Claflin, 97 U. S. 551:
“While repeals by implication are not favored, and while it is held that a statute is not repealed by the later one containing no repealing clause, unless the later statute is positively repugnant to the former, or is a plain substitute for it, supplying its provisions, it is still true that repeal or no repeal, substitution or no substitution, is a question of legislative intention."
So, in the present case, the entitling of the act, which is au act to “revise” and “consolidate” the laws relating *177to the subject, leaves little room for doubt that the purpose of the Legislature was to embody in the act itself all laws which should remain of force, relating to the control of the State institutions named. The use of the word “ consolidate ” indicates very clearly that the purpose of the Legislature was to collect in one act the law relating to the subject.
A very similar question arose in the case of Tafoya v. Garcia, 1 New Mex. 480. A statute was. passed entitled “An act relative to the revision of the statutes.” This was done upon the report of a commission empowered by law to collect, revise, and put into systematic order the laws then in force in the territory, and to recommend such changes and amendments of existing laws as the commission might deem necessary and proper to give effect to said laws, with a provision that said commission, on making their report to the Legislature of the revision of the laws .proposed by them, should report at the same time the changes and amendments for adoption or rejection by the legislative assembly. The act hearing the above title, “Relative to the revision of the statutes,” contained a preamble as follows:
“Whereas, the commission of revisers appointed by the governor have reported to this assembly, through the joint committee of both houses, a revision of the statutes of this territory: Therefore be it enacted that the revision of the statutes, commencing with article 1, and ending with article 67, with all and each of the articles and chapters inclusive, be, and the same are hereby, declared to be the revised statutes and laws of the territory of New Mexico, and as such shall have full force and effect in all courts thereof. ”
It was held that by the term “ revised statutes ” was not simply meant the compilation or collecting together of existing statutes, but also the amendation or expurgation *178of such provisions as the revisers might deem unnecessary, and that the commissioners may have thought proper, in performing the duties required of them, to amend the statutes by omitting entire statutes in force, or parts of statutes, prior to the session of the legislature at which these revised statutes were adopted. The presumption is much stronger in the present case, when the title to the act indicates a purpose, not only to revise, but to consolidate, the laws relative to the government of these institutions.
In Re Roberts, 51 Mich. 548, the question arose as to whether an act to provide a charter for the city of Detroit, and to repeal all acts and parts of acts in conflict therewith, had the effect to repeal the provisions of a prior charter providing for a central station police court; and the trial of offenders therein. The later act contained no provision relating to this subject. It was contended that only such provisions of the earlier act as were inconsistent with the later were repealed, but it was ruled otherwise. Mr. Justice Campbell, speaking for the Court, said:
“This charter is entitled ‘An act to provide a charter for the city of Detroit, and to repeal all acts and parts of acts in conflict therewith.’ It does not purport to be partial or supplementary, but to be the only charter. There can be no doubt of this purpose, and there can be no doubt that, without very manifest obligation, it cannot be admissible to select out of older charters matters omitted in this, as still in force. If this could be done on one subject, no one can see where the process would stop. There are many omitted provisions which no one would consider repugnant. We must assume that things omitted are designedly omitted.”
This reasoning applies with peculiar force to the -present case. The title to this act leaves no room to doubt the purpose of the Legislature to cover the whole subject of the government and control of these institutions. The rule *179is well settled that, even though, two acts are not repugnant, yet if the later covers the whole subject of the first, and contains provisions showing that it was a substitute, it will operate as a repeal. See Shannon v. People, 5 Mich. 85; Feige v. Railroad Co., 62 Id. 1.
The demurrer should be overruled, and judgment of ouster entered.
McGrath, C. J., concurred with Montgomery, J.